Citation Nr: 1517501	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-15 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an effective date prior to December 17, 2002, for the assignment of a 40 percent rating for left knee arthritis.

2. Entitlement to an effective date prior to December 17, 2002, for the assignment of a 40 percent rating for right knee arthritis.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1970 to September 1984.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1. On December 17, 2002, the Veteran filed claims seeking increased ratings for his right and left knee disabilities.

2. A July 2011 Board decision granted his appeal of the denials of increased ratings, and awarded a 40 percent rating each knee for "throughout the appeal".

3.  The August 2011 rating decision that implemented the Board's decision assigned an effective date of December 17, 2002 for the increased ratings.


CONCLUSION OF LAW

An earlier effective date of December 17, 2001, is warranted for the assignment of 40 percent ratings for the Veteran's right and left knee disabilities.  38 U.S.C.A. §§ 1155, 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claims.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matters; any notice or duty to assist omission is harmless.
Legal Criteria, Factual Background, and Analysis

The Veteran seeks an effective date prior to December 17, 2002, for the award of 40 percent ratings for his right and left knee disabilities.  His attorney points to treatment records (dated in December 2002, but earlier in the month than the effective date assigned) in support of the claim. 

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date, otherwise the date the claim was received.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2). 

VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).  

On December 17, 2002, the Veteran filed a claim seeking (in pertinent part) increased ratings for his right and left knee disabilities.  A July 2011 Board decision (considering his appeal of RO denials of those claim) awarded an increased 40 percent rating for each knee, for "throughout the appeal period".

The August 2011 rating decision on appeal implemented the Board's award of 40 percent ratings for the Veteran's service-connected knee disabilities and assigned an effective date of December 17, 2002 (the date of claim).

Under governing law outlined above, the relevant appeal period under consideration when (in July 2011) the Board considered (and granted) the Veteran's appeal of denials of increased ratings for his right and left knee disabilities was from one year prior to the filing of the December 17, 2002 claim (i.e., began December 17, 2001).  It is not in dispute that he filed his claim for increase on December 17, 2002.  See June 2014 Appellant Brief, page 2.  The Board's July 2011 finding that his knee disabilities warranted 40 percent ratings throughout that period in essence awarded him an effective date of December 17, 2001 for the awards; that matter is res judicata.  Accordingly, the proper effective date for the award of 40 percent ratings for the right and left knee disabilities is the earlier date of December 17, 2001.  


ORDER

An earlier effective date of December 17, 2001, is granted for the awards of 40 percent ratings for the Veteran's right and left knee disabilities, subject to the regulations governing payment of monetary awards.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


